Case: 19-20468    Document: 00515609181         Page: 1    Date Filed: 10/20/2020




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT
                                                                              United States Court of Appeals
                                                                                       Fifth Circuit

                                                                                     FILED
                                      No. 19-20468                            October 20, 2020
                                                                                Lyle W. Cayce
CARL EDMOND YANCY,                                                                   Clerk


                                                 Petitioner-Appellant

v.

BOBBY LUMPKIN, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL
JUSTICE, CORRECTIONAL INSTITUTIONS DIVISION,

                                                 Respondent-Appellee.


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:17-CV-3593


Before HIGGINBOTHAM, SOUTHWICK, and WILLETT, Circuit Judges.
PER CURIAM: *
        A jury convicted Carl Edmond Yancy, Texas prisoner # 1842638, of
aggravated sexual assault of a child under the age of 14. He was sentenced to
45 years in prison. He requests a certificate of appealability (COA). The
district court dismissed Yancy’s 28 U.S.C. § 2254 petition as time barred.
Yancy also moves for leave to proceed in forma pauperis (IFP) on appeal.




        *Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
  Case: 19-20468     Document: 00515609181     Page: 2   Date Filed: 10/20/2020

                                  No. 19-20468

      This court must consider its jurisdiction sua sponte when necessary.
Mosley v. Cozby, 813 F.2d 659, 660 (5th Cir. 1987). The filing of a timely “notice
of appeal in a civil case is a jurisdictional requirement,” and an appeal that has
not been made within statutory time limits must be dismissed for lack of
jurisdiction.   Bowles v. Russell, 551 U.S. 205, 213-14 (2007); Hamer v.
Neighborhood Hous. Servs., 138 S. Ct. 13, 17 (2017); 28 U.S.C. § 2107(a).
Proceedings under § 2254 are civil. See Hernandez v. Thaler, 630 F.3d 420,
424 (5th Cir. 2011). Where, as here, the United States is not party, the notice
of appeal in a civil case must be filed within 30 days after the entry of the
judgment or order being appealed. Fed. R. App. P. 4(a)(1)(A). Yancy filed a
notice of appeal more than a year after the dismissal of the § 2254 petition.
Because the notice of appeal is untimely, the appeal is DISMISSED for lack of
jurisdiction. See Bowles, 551 U.S. at 213. The motions for a COA and for leave
to proceed IFP are DENIED.




                                        2